Citation Nr: 0915670	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-16 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, lumbar spine, with history of muscle strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1991 to January 
1999.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama. 

In June 2008 the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the Montgomery, Alabama RO.  
A transcript of the hearing testimony is in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that an increased rating is warranted 
for his service-connected degenerative disc disease, lumbar 
spine, with history of muscle strain.  

The Veteran indicated in his June 2008 RO hearing that he was 
receiving continued treatment after a worsening in his back 
condition.  VA treatment records after June 2008 are not 
included in the Veteran's claims file and should be obtained 
to provide the fullest picture of the current state of the 
Veteran's disability.  See 38 C.F.R. § 3.159(c)(2).  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2008).  

The Board observes that the Veteran last had a VA medical 
examination for compensation and pension purposes in December 
2007.  Since the Veteran's last VA examination he has 
apparently undergone further testing and treatment, in 
particular for a pinched nerve in his back.  This treatment 
is shown by the Veteran's VA treatment records through June 
2008.  Additionally, the Veteran appeared to assert in his 
June 2008 RO hearing that his service-connected degenerative 
disc disease, lumbar spine, with history of muscle strain had 
worsened since the last VA examination.  Therefore, the Board 
finds that a thorough and contemporaneous VA examination 
would certainly assist the Board in clarifying the current 
severity of the Veteran's service-connected disability.  This 
examination should take into account any additional records 
of medical treatment not of record and also obtained via this 
remand.  Such examination would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655. 

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA 
Form 9) or any time thereafter, subject to the restrictions 
in 38 C.F.R. § 20.1304 (2008).  See 38 C.F.R. § 20.703 
(2008).  The Veteran submitted a VA Form 9 in May 2005, 
indicating his desire for a Board hearing at a local VA 
office.  However, the appeal option for a local RO hearing 
with a Decision Review Officer was also checked and that 
hearing occurred in June 2008.  A February 2009 VA Form 646 
Statement of Accredited Representative in Appealed Case 
indicated that the Veteran had requested a personal hearing 
with a judge of the Board during a Travel Board hearing at 
the Montgomery RO.  The Veteran has not been provided such a 
hearing.  The Board is uncertain whether the Veteran desires 
a personal hearing before the Board or if his hearing request 
was satisfied by the personal hearing before a DRO he 
participated in at the RO in June 2008.  

Therefore, in order to ensure full compliance with due 
process requirements, the RO must confirm whether the Veteran 
wants a travel board hearing.  See 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 20.700, 20.703 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the Veteran for his 
service-connected degenerative disc 
disease, lumbar spine, with history of 
muscle strain, not already associated with 
the claims file, including from VAMC 
Birmingham.

2.  After the above is completed, schedule 
the Veteran for an appropriate examination 
to determine the current nature and 
severity of his service-connected 
degenerative disc disease, lumbar spine, 
with history of muscle strain.  The 
examiner should describe all symptoms 
including pain or weakness and functional 
impairment, if present.  Any appropriate 
testing, including but not limited to 
range of motion testing should be 
conducted.  The claims file must be made 
available for the examiner to review, and 
the examination report must indicate that 
this was accomplished.  

3.  Contact the Veteran to determine 
whether he still desires a Travel Board 
hearing.  If so, notify him of the exact 
date, time, and place of the hearing.  

4.  Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




